                 UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

KELVIN JONES,

        Plaintiffs,
v.
                                               CONSOLIDATED
RON DESANTIS, in his official capacity         Case No.: 4:19-cv-00300-RH-CAS
as Governor of the State of Florida, et al.,   (Lead Case)

        Defendants.
                                      /

        DEFENDANT CRAIG LATIMER, HILLSBOROUGH COUNTY
       SUPERVISOR OF ELECTIONS’ RESPONSE IN OPPOSITION TO
     PLAINTIFFS’ MOTION FOR PRELIMINARY INJUNCTION (Doc.108)

       Defendant Craig Latimer, the Hillsborough County Supervisor of Elections

(herein, “Hillsborough SOE”) responds as follows in opposition to Plaintiffs’

Motion for Preliminary Injunction (Doc. 108), and states:

Summary of Argument

       Plaintiffs’ Motion for Preliminary Injunction (Doc. 108) seeks very specific

relief. In their Motion, Plaintiffs request entry of an order:

       “restraining and enjoining Defendants from enforcing the provisions of §§

98.0751(1)-(2)(a), Fla.Stat., that require payment of any financial obligations before

automatic restoration of the right to vote; [and] restraining and enjoining Defendants

from enforcing the provisions of SB7066 that modify the uniform voter registration

application by amending §§ 97.052(2)(t)-(u), Fla.Stat.” (Doc. 108 at p. 2).
                                              Consolidated Case No.: 4:19-cv-00300

      In the Complaint (Doc. 1), Plaintiffs’ “Request for Relief” states that Plaintiffs

seek the following relief:

      “WHEREFORE, Plaintiffs respectfully request the following relief:
      …(b) Temporarily, preliminarily and permanently restrain and enjoin the
      State of Florida from enforcing the provisions of Fla.Stat. Sections
      98.0751(1)-(2)(a).”

Doc. 1 at p. 69 (emphasis supplied).

      Because neither the provisions of §§ 98.0751(1)-(2)(a), Fla.Stat. nor the

provisions of §§ 97.052(2)(t)-(u), Fla.Stat. invoke the authority of the Supervisors

of Elections,    Plaintiffs lack standing to seek injunctive relief against the

Hillsborough SOE or against any other Supervisor of Elections.


      The Hillsborough SOE presents this Response to point out that the

Hillsborough SOE and Florida’s other Supervisors of Elections lack the legal

authority to provide any of the requested relief to Plaintiffs. For this reason,

Plaintiffs cannot meet their burden, in establishing a basis for standing necessary to

seek injunctive relief, to establish the existence of “a causal connection between the

injury and the conduct complained of such that the [Plaintiffs’] injury is fairly

traceable to [the Hillsborough SOE’s] actions.” Tobin for Governor v. Illinois State

Bd. of Elections, 268 F.3d 517, 527-28 (7th Cir. 2001), citing to Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-61, 112 S.Ct. 2130, 119 L.Ed.2d 351 (1992).




                                          2
                                                 Consolidated Case No.: 4:19-cv-00300

                            MEMORANDUM OF LAW

      Federal law delegates to states the role of determining when and under what

circumstances convicted felons may vote.

      As District Judge Walker noted in Hand v. Scott, 315 F.Supp.3d 1244, 1254

(N.D.Fla. 2018),

      It is true that ‘Florida’s discretion to deny the vote to convicted felons is fixed
      by the text’ of Section Two of the Fourteenth Amendment…States have a
      ‘realm of discretion in the …re-enfranchisement of felons which the states do
      not possess with respect to limiting the franchise of other citizens…In
      exercising that discretion, Florida pursues an interest ‘in limiting the franchise
      to responsible voters.’

Id., emphasis in original, citiations omitted.

      With one notable exception, federal election law has left to the states the

question of whether and how convicted felons’ voting rights should be restored. The

notable exception occurred in 2002 when Congress passed the Help America Vote

Act, 52 U.S.C. §§ 21081 – 21085 (herein, “HAVA”) which provided specific

instructions to States regarding the formation of centralized, computerized voter

registration lists. HAVA provides, in pertinent part:

      …each State, acting through the chief State election official, shall
      implement…a single, uniform, official, centralized, interactive computerized
      statewide voter registration list defined, maintained and administered at the
      State level that contains the name and registration information of every legally
      registered voter in the State…

52 U.S.C. § 21083(a)(1)(A) (emphasis supplied).

      HAVA further provides regarding “computerized list maintenance” that:
                                           3
                                              Consolidated Case No.: 4:19-cv-00300

      Under section 8(a)(3)(B) of [the National Voter Registration Act] (42 U.S.C.
      1973gg-6(a)(B)(3)), the State shall coordinate the computerized list with State
      agency records on felony status.

52 U.S.C. § 21083(a)(2)(A)(ii)(I) (emphasis supplied).

      The above provision refers to a section of the National Voter Registration Act

(herein, “NVRA”), which states in pertinent part:

      In the administration of voter registration for elections for Federal office, each
      State shall—
             (3) provide that the name of a registrant may not be removed from the
             official list of eligible voters except—
                    (B) as provided by State law, by reason of criminal
                    conviction…

42 U.S.C. 1973gg-6(a)(3)(B) (emphasis supplied).

      To summarize, the NVRA provides that a convicted felon’s name may not be

removed from the State’s list of eligible voters except “as provided by State law, by

reason of criminal conviction.” HAVA requires that the State “coordinate” its

computerized list of eligible voters “with State agency records on felony status.”

      The NVRA explicitly defers to State law the precise question of when “a

registrant” may be “removed from the official list of eligible voters…by reason of

criminal conviction,” thus authorizing by statute the State’s “realm of discretion”

discussed by Judge Walker above.

      HAVA leaves to the States the “specific choices on the methods of complying

with the requirements of this subchapter.” 52 U.S.C. § 21085. In turn, Florida law

expressly preempts the field of election law to the State of Florida:
                                          4
                                                 Consolidated Case No.: 4:19-cv-00300

      “All matters set forth in chapters 97-105 [Fla.Stat.] are preempted to the state,
      except as otherwise specifically authorized by state or federal law.”

§ 97.0115, Fla.Stat. Florida law also provides for the duties of the Secretary of State,

who “is the chief election officer of the state.” § 97.012, Fla.Stat. The Secretary of

State’s duties include the “responsibility to:

      (9) Ensure that all registration applications and forms prescribed or approved
      by the department are in compliance with the Voting Rights Act of 1965 and”
      the NVRA.

      and

      (11) Create and administer a statewide voter registration system as required
      by” HAVA.

      and

      (16) Provide written direction and opinions to the supervisors of elections on
      the performance of their official duties with respect to the Florida Election
      Code or rules adopted by the Department of State.”

§ 97.012(9), (11), (16) Fla.Stat.     None of these responsibilities belong to the

Supervisors of Election.

      Again to summarize, federal law has delegated to the State of Florida the

responsibility to “coordinate” its computerized list of eligible voters “with State

agency records on felony status.” Federal law has deferred to State law the question

of when a “registrant” may be removed from the State’s official list of voters “by

reason of criminal conviction.” In turn, state law preempts the field of election law

to the State of Florida, designates the Secretary of State as Florida’s chief election


                                           5
                                               Consolidated Case No.: 4:19-cv-00300

officer, and specifies the Secretary of State’s duties to ensure that “all registration

applications and forms…are in compliance with” federal law, that the State’s voter

registration system be administered as required by HAVA, and that the Secretary of

State provide written “direction and opinions” to the supervisors of elections.

      Next, 98.052, 98.075 and 98.0751, Fla.Stat. collectively delineate the duties

of the Secretary of State and of the respective Supervisors of Elections regarding

convicted felons who have registered to vote. These three state statutes establish a

multi- step voter registration process, as follows:



      STEP 1. First, the applicant must register to vote and must provide a

statement under oath regarding his or her felony status. § 97.052(2)(t)3., Fla.Stat.

provides that an applicant “who has been convicted of a felony and, if convicted, has

had his or her voting rights restored pursuant to s. 4, Art. VI of the State

Constitution,” must include “the statement ‘If I have been convicted of a felony, I

affirm my voting rights have been restored pursuant to s. 4, Art. VI of the State

Constitution upon the completion of all terms of my sentence, including parole

or probation.’ and providing a box for the applicant to check to affirm the

statement.”




                                           6
                                              Consolidated Case No.: 4:19-cv-00300

      STEP 2. Second, after the applicant registers to vote, the State is responsible

to search information “received from, but not limited to, a clerk of the circuit court,

the Board of Executive Clemency, the Department of Corrections, the Department

of Law Enforcement, or a United States Attorney’s Office”, §§ 97.075(5), Fla.Stat.,

to determine whether the person is eligible to vote. The Department of State must

review the application “regarding whether the person is eligible pursuant to s. 4, Art.

VI of the State Constitution…” 98.0751(3)(a), Fla.Stat. Upon review of such

information, the State must “make an initial determination as to whether the

information is credible and reliable.” If the State determines that the information is

“credible and reliable,” the State then provides its determination and all supporting

documentation to the Supervisor of Elections. Plaintiffs do not challenge this

process in their Motion for Preliminary Injunction.



      STEP 3. Finally, after the State has made its determination that there is

“credible and reliable” information that the registered voter is not eligible to vote

pursuant to s. 4, Art. VI of the State Constitution, the Supervisor of Elections “shall

verify and make a final determination pursuant to s. 98.075 regarding whether the

person who registers to vote is eligible pursuant to s. 4, Art. VI of the State

Constitution…” 98.0751(3(b), Fla.Stat. As part of that “final determination,” the

Supervisor of Elections must follow the “procedures for removal” set forth in §§


                                          7
                                              Consolidated Case No.: 4:19-cv-00300

97.075(7), Fla.Stat., which requires the Supervisor to provide notice of the

Department’s information to the registered voter that he or she may be ineligible to

vote, providing the Department’s information to the registered voter, and giving the

registered voter an opportunity for a hearing. Plaintiffs do not challenge this process

in their Motion for Preliminary Injunction.

      In Plaintiffs’ Motion for a Preliminary Injunction, Plaintiffs only challenge

STEP 1. above (governing the voter registration application form), plus the portion

of § 97.0751, Fla.Stat. which requires the “completion of all terms of his or her

sentence.” Plaintiffs do not challenge the statutes or portions of statutes (described

in STEP 3. above) which govern the Supervisors of Elections.



      Plaintiffs cannot meet their burden to establish the existence of “a causal

connection between [Plaintiffs’] injury and the conduct complained of such that

[Plaintiffs’] injury is fairly traceable to [the Hillsborough SOE’s] actions,” Lujan,

504 U.S. at 560, For this reason, Plaintiffs lack standing to request injunctive relief

against the Hillsborough SOE, and consequently Plaintiffs’ Motion for Preliminary

Injunction should be denied.

      WHEREFORE, because Plaintiffs lack standing to seek injunctive relief, as

pled, against the Hillsborough SOE, Plaintiffs’ Motion for Preliminary Injunction

should be denied as to the Hillsborough SOE.


                                          8
                                           Consolidated Case No.: 4:19-cv-00300

                                             /s/        Stephen M. Todd
                                           Stephen M. Todd, Esquire
                                           Sr. Assistant County Attorney
                                           Florida Bar No. 0886203
                                           Office of the County Attorney
                                           Post Office Box 1110
                                           Tampa, Florida 33601-1110
                                           (813) 272-5670 – Fax: (813) 272-
                                           5758
                                           Attorney for Defendant, Craig Latimer as
                                           Supervisor of Elections for Hillsborough
                                           County
                                           Service Emails:
                                           ToddS@hillsboroughcounty.org
                                           MatthewsL@hillsboroughcounty.org
                                           ConnorsA@hillsboroughcounty.org


                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on September 4, 2019, the foregoing document
was electronically submitted to the Clerk of Court using the CM/ECF system which
will send a notice of electronic filing to all Parties/Counsel of Record.


                                             /s/      Stephen M. Todd
                                           Stephen M. Todd, Esquire




                                       9
